     Case 2:20-cv-00749-KJM-EFB Document 10 Filed 06/05/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    RUBEN EDWARD MORA,                                No. 2:20-cv-0749-EFB P
12                        Plaintiff,
13            v.                                        ORDER AND FINDINGS AND
                                                        RECOMMENDATIONS
14    OGNJEN PETRAS, et al.,
15                        Defendants.
16

17           Plaintiff is a state prisoner proceeding pro se and in forma pauperis in an action brought
18   under 42 U.S.C. § 1983. On May 5, 2020, the court determined that plaintiff’s complaint had
19   alleged, for screening purposes, a viable Eighth Amendment deliberate indifference to medical
20   needs claim against defendant Petras, but had not alleged any viable claims against defendants
21   Austin or Kolakowski. ECF No. 4. The court informed plaintiff he could proceed with the viable
22   claim only or file an amended complaint within 30 days. Id. Plaintiff has elected to proceed only
23   with the viable claim against defendant Petras. ECF No. 8.
24           Accordingly, IT IS ORDERED that the Clerk of the Court shall randomly assign a United
25   States District Judge to this case.
26   /////
27   /////
28
                                                        1
     Case 2:20-cv-00749-KJM-EFB Document 10 Filed 06/05/20 Page 2 of 2

 1          Further, IT IS RECOMMENDED that plaintiff’s claims against defendants Austin and
 2   Kolakowski be dismissed without prejudice.
 3          These findings and recommendations are submitted to the United States District Judge
 4   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
 5   after being served with these findings and recommendations, any party may file written
 6   objections with the court and serve a copy on all parties. Such a document should be captioned
 7   “Objections to Magistrate Judge’s Findings and Recommendations.” Failure to file objections
 8   within the specified time may waive the right to appeal the District Court’s order. Turner v.
 9   Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
10   Dated: June 5, 2020.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
